SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [_] Definitive Additional Materials Atrion Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: Atrion CorporationOne Allentown Pkwy.Allen, TX 75002-4211Tel 972-390-9800 April 7, Dear Stockholder: You are cordially invited to attend the 2010 annual meeting of stockholders of Atrion Corporation which will be held at our offices in Allen, Texas on Tuesday, May 18, 2010 at 10:00 a.m., Central Time. Details regarding admission to the meeting and the business to be conducted at the annual meeting are described in the Notice of Internet Availability of Proxy Materials you received in the mail and in the Company's proxy statement. A notice of the annual meeting and the Company's proxy statement accompany this letter. We have also made a copy of our 2009 Annual Report to Stockholders available with our proxy statement. This year, in accordance with Securities and Exchange Commission rules, we have again elected to furnish proxy materials to our stockholders primarily on the Internet. We believe that this method of distribution will lower our costs and reduce the environmental impact of our annual meeting, as well as expedite your receipt of proxy materials. We encourage you to attend the meeting in person. However, whether or not you plan to be personally present, we hope you will vote as soon as possible. To vote your shares, please refer to the instructions for voting in the Company's proxy statement or in the Notice of Internet Availability of Proxy Materials or proxy card. Sincerely, Emile A. BattatChairman and Chief Executive Officer ATRION CORPORATIONOne Allentown ParkwayAllen, Texas 75002 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To the Stockholders of Atrion Corporation: Notice is hereby given that the annual meeting of stockholders of Atrion Corporation (the "Company") will be held at the Company’s offices, One Allentown Parkway, Allen, Texas on Tuesday, May 18, 2010 at 10:00 a.m., Central Time, for the following purposes: 1. To elect two Class III directors. 2. To approve the Amended and Restated Atrion Corporation 2006 Equity Incentive Plan. 3. To ratify the appointment of Grant Thornton LLP as independent accountants to audit the Company's financial statements for the year 2010. 4. To transact such other business as may properly come before the meeting. The Board of Directors fixed the close of business on March 31, 2010 as the record date for the determination of stockholders entitled to notice of and to vote at the annual meeting and at any adjournment thereof. By Order of the Board of Directors Jeffery StricklandVice President and Chief FinancialOfficer, Secretary and Treasurer April 7, IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, WE HOPE YOU WILL VOTE AS SOON AS POSSIBLE. TO VOTE YOUR SHARES, PLEASE REFER TO THE INSTRUCTIONS FOR VOTING IN THE COMPANY'S PROXY STATEMENT OR IN THE NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS OR PROXY CARD. ATRION CORPORATIONOne Allentown ParkwayAllen, Texas 75002 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERSMAY 18, GENERAL INFORMATION This proxy statement is being furnished to the stockholders of Atrion Corporation (sometimes referred to herein as “Atrion,” “we,” “us,” “our,” or the "Company") in connection with the solicitation of proxies by our Board of Directors to be voted at the annual meeting of stockholders to be held at the Company’s offices, One Allentown Parkway, Allen, Texas on Tuesday, May 18, 2010 at 10:00 a.m., Central Time, and at any adjournment of such meeting. This notice of annual meeting, proxy statement and form of proxy and the Company's 2009 Annual Report are first being made available to stockholders on or about April 7, 2010. QUESTIONS AND ANSWERS ABOUT THE PROXY MATERIALSAND OUR ANNUAL MEETING Q: What is the purpose of the annual meeting? A: At the annual meeting, our stockholders will consider and vote upon the following matters: the election of two Class III directors; a proposal to approve the Amended and Restated Atrion Corporation 2006 Equity Incentive Plan, or Amended 2006 Equity Plan; and a proposal to ratify the appointment of Grant Thornton LLP as independent accountants to audit the Company's financial statements for the year 2010. Our stockholders will also transact such other business as may properly come before the meeting. Q: Why did I receive a notice in the mail regarding the Internet availability of proxy materials this year instead of a full set of proxy materials? A: The rules of the Securities and Exchange Commission, or SEC, allow us to provide access to our proxy materials primarily over the Internet. Accordingly, we are sending a Notice of Internet Availability of Proxy Materials, or Notice, to our stockholders. Instructions on how to access our proxy materials over the Internet or to request a printed copy by mail may be found in the Notice. Q: How can I get electronic access to the proxy materials? A: The Notice provides you with instructions regarding how you may access and review on the Internet our proxy materials for the annual meeting. Q: Who is entitled to vote at the annual meeting? A: Stockholders Entitled to Vote. Stockholders of record at the close of business on March 31, 2010, the record date for the meeting, will be entitled to notice of, and to vote at, the annual meeting and at any adjournment thereof. At the close of business on the record date, we had outstanding and entitled to vote 2,021,452 shares of common stock, our only voting securities. Holders of record of shares of common stock outstanding on the record date will be entitled to one vote for each share held of record on that date upon each matter presented to the stockholders to be voted upon at the meeting. Registered Stockholders. If your shares are registered directly in your name with our transfer agent, you are considered, with respect to those shares, the stockholder of record, and we are providing the Notice to you directly. As the stockholder of record, you have the right to grant your voting proxy directly to the individuals listed on the proxy card or to vote in person at the annual meeting. Beneficial Owners: If your shares are held in the name of a broker, bank or other nominee, you are considered the beneficial owner of those shares and the broker, bank or other nominee is the record holder. As the beneficial owner, you have the right to direct your broker, bank or other nominee how to vote, and you are also invited to attend the annual meeting. However, because you are not the record holder, you may not vote these shares in person at the annual meeting unless you follow the record holder’s procedures for obtaining a legal proxy. Q: Can I attend the annual meeting in person? A: You are invited to attend the annual meeting if you are a registered stockholder or a beneficial owner as of the record date. You must present a form of photo identification acceptable to us, such as a valid driver’s license or passport, to enter the meeting. In addition, if your shares are held by your broker, bank or other nominee, please bring your Notice or other evidence of stock ownership as of the record date. The meeting will begin promptly at 10:00 a.m., Central Time.
